   Case 1:20-cv-01094-JMS-MG Document 53 Filed 05/06/21 Page 1 of 2 PageID #: 356




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

    INDIANA CIVIL LIBERTIES UNION FOUNDATION,            )
    INC., INDIANA CIVIL LIBERTIES UNION, INC., and       )
    JANE HENEGAR, KATHRYN BLAIR, and NEIL                )
    HUDELSON, on their own behalf and on behalf of a     )
    class and subclass of those similarly situated,      )
                                                         )
                                  Plaintiffs,            )
                                                         )
                             v.                          )       No. 1:20-cv-01094-JMS-TAB
                                                         )
    SUPERINTENDENT, INDIANA STATE POLICE, MAYOR          )
    OF   INDIANAPOLIS, and MARION COUNTY                 )
    PROSECUTOR, in their official capacities,            )
                                                         )
                                  Defendants.            )

                                                MINUTE ENTRY

       On May 6, 2021, the Court held a telephonic status conference. Plaintiffs the Indiana Civil

Liberties Union Foundation, Inc., the Indiana Civil Liberties Union, Inc., Jane Henegar, Kathryn

Blair, Neil Hudelson, and the class and subclass were present by counsel Kenneth Falk and Stevie

Pactor.      Defendants the Superintendent, Indiana State Police, and the Marion County

Prosecutor were present by counsel Andrea Rahman. Defendant the Mayor of Indianapolis was

present by counsel Andrew Upchurch. The Court Reporter was Jean Knepley.

          The parties provided the Court with an update regarding the status of the case, which the

Court accepted as satisfying the parties' obligation to file a status report by May 6, 2021. [See Filing

No. 49.] Specifically, the parties advised that the Indiana Legislature has repealed the statute at issue in

this case, Indiana Code § 35-45-17-1. Due to the repeal, the Court found, and the parties agreed, that this

case has become moot. Because the case is now moot, the Court DECERTIFIES the class previously

certified in this case. [See Filing No. 36.] The Court further ORDERS the parties to file any further docu-



                                                     1
Case 1:20-cv-01094-JMS-MG Document 53 Filed 05/06/21 Page 2 of 2 PageID #: 357




ments necessary to bring this matter to a conclusion by May 13, 2021.

       The Court confirmed that there were no further matters to discuss, and the telephonic status

conference concluded.




             Date: 5/6/2021




Distribution via ECF only to all counsel of record




                                                2
